DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on 4/19/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Patents 10204441, 10580197 and 10977853 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:

Independent claims 2, 13 and 18 are allowed because
			
Regarding independent claims 2, 13 and 18, Chung et al. (US Patent Publication: 20160239994, “Chung”) teaches, a first graphics processing apparatus (Fig. 1) comprising:
Chung teaches, compression circuitry to perform compression of at least a first portion of ray tracing data to produce a compressed stream of ray tracing data.  ([0055] discloses the last sub-ray tracing engine has a compression circuitry to compress ray traced data.).
Chung has two ray tracing engines element 110 and element 120 in Fig. 1.
interface circuitry to receive a compressed stream of ray tracing data from a second graphics processing apparatus to the graphics processing apparatus. (Chung [0057] discloses between each sub-ray tracing units there is an in-out interface. “[0057] In one embodiment, the plurality of sub ray tracing units 120 is coupled to each other through the In-Out interface to share the scene data and the acceleration structure”). 
However Chung doesn’t teach, “decompression circuitry to perform lossless decompression of the compressed stream of ray tracing data to produce a first portion of ray tracing data, wherein the decompression allows the graphics processing apparatus to reconstruct the ray tracing data.”
The other closes prior arts considered are Lerois, Lehtinen and Razdan. However their combination doesn’t teach the limitation, “decompression circuitry to perform lossless decompression of the compressed stream of ray tracing data to produce a first portion of ray tracing data, wherein the decompression allows the graphics processing apparatus to reconstruct the ray tracing data.”

Dependent claims 3-12, 14-17 and 19-21 are allowed by virtue of dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tapas Mazumder whose telephone number is (571)270-7466. The examiner can normally be reached M-F 8:00 AM-5:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAPAS MAZUMDER/Primary Examiner, Art Unit 2616